Citation Nr: 9924086	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-41 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
anxiety state with gastrointestinal manifestations, rated as 
30 percent disabling, for the period preceding November 7, 
1996.

2.  Entitlement to an increased rating for service-connected 
anxiety state with gastrointestinal manifestations, rated as 
50 percent disabling effective from November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This appeal arises from an October 1995 rating decision 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned an increased (30 
percent) rating for service connected anxiety state with 
gastrointestinal manifestations effective from February 13, 
1995.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for an increased rating for this disorder.

In August 1997, the Board remanded the case to the RO for 
additional development.

In August 1998, the RO assigned a 50 percent rating effective 
from November 7, 1996.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
August 1998 rating action, the Board will consider 
entitlement to an increased rating for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained.  

2.  Prior to November 7, 1996, the veteran's service-
connected anxiety state with GI manifestations was manifested 
by nocturia, frequent bowel movements, tenseness, sweaty 
palms, anxiety, and difficulty sleeping that resulted in 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

3.  Prior to November 7, 1996, the veteran's anxiety disorder 
with GI symptoms did not produce considerable social and 
industrial impairment.

4.  For the period beginning November 7, 1996, the service-
connected anxiety disorder has also been manifested by marked 
social withdrawal; flat affect; depressed mood; impairment of 
concentration, abstract reasoning ability and short and long 
term memory; and, reduced attention span.  The veteran has 
recently missed some work due to anxiety; considerable 
industrial impairment is shown.  

5.  At no time during the appeal period has severe impairment 
in the ability to obtain and retain employment been shown.  
Neither shown is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for anxiety state with GI manifestations prior to 
November 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic 
Code 9400 (effective prior to November 7, 1996).

2.  The criteria for a schedular evaluation in excess of 50 
percent for anxiety state with GI manifestations effective 
from November 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9400 (effective as of November 7, 1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

In a May 1970 rating decision, the RO established service 
connection for anxiety state with gastrointestinal (GI) 
manifestations and assigned a noncompensable evaluation under 
Diagnostic Code 9400.  A January 1980 RO rating decision 
assigned a 10 percent evaluation on the basis of increased 
anxiety.  Subsequent rating decisions continued a 10 percent 
rating.  A January 1991 VA psychiatric examination report 
notes problems with impotency caused possibly by medication 
prescribed for anxiety.  The impression was anxiety reaction, 
acute and chronic.

The RO received the veteran's request for reevaluation of his 
neurosis on February 13, 1995.  Subsequently received VA 
outpatient reports reflect treatment during 1994 and 1995 for 
anxiety, depression, and insomnia.  Lorazepam and trazodone 
were being taken by the veteran during that time.

According to a July 1995 VA mental disorders examination 
report, the veteran reported constant apprehension and 
panicky feelings.  He reportedly continued his employment 
with the Post Office where he had been employed for eight 
years.  He indicated that he found it difficult to relax or 
sleep.  Nocturia and frequent soft bowel movements were also 
reported.  The examiner noted that the veteran appeared to be 
neatly groomed and cooperative, although tense and jittery.  
He was well oriented and alert and his attention span was 
adequate.  Recent and remote memory was good.  Cognitive 
functions were intact.  His speech was initially slow and 
deliberate but became pressured, although he remained 
coherent.  His palms were sweaty.  His predominant mood 
reflected a high level of anxiety and his affect was 
congruent to his mood.  His insight and judgment remained 
intact.  The Axis I diagnosis was chronic generalized anxiety 
with psychological factors affecting GI activity and sexual 
functioning (impotence).  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 61 to 70 is 
indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (1998)].   
The examiner also noted that the veteran had mild to moderate 
difficulty in social and occupational functioning due to 
chronic, pervasive anxiety.

An October 1995 VA examination confirmed erectile dysfunction 
(impotence).

As noted in the introduction, in October 1995, the RO 
assigned a 30 percent evaluation for definite industrial 
impairment effective from the date of the request for an 
increase, February 13, 1995.

In July 1996, the veteran requested a higher rating due to 
increased inability to interact with his family and 
coworkers.  He reported impotence due to anxiety medication 
and requested consideration for a rating for loss of use of a 
creative organ.  

According to VA outpatient treatment records received at the 
RO in July 1996, Lorazepam and trazodone use continued during 
1995 and 1996.  Erecaid was prescribed for impotence in 1995.  
The veteran's Post Office job remained stressful according to 
a July 1996 report. 

In a July 1996 RO rating decision, the RO denied service 
connection for impotence and erectile dysfunction.  

In August 1996, the veteran reported increased difficulty 
sleeping for the recent two years despite increased 
medication for sleeping.  He reported urinary frequency of 
several times per night and night sweating.  He reported that 
people, including family, made him nervous.

In August 1997, the Board remanded the case to the RO for a 
VA examination and for consideration of the claim under the 
revised rating criteria.

In October 1997, the RO received VA outpatient reports dated 
in 1996 and 1997.  An April 1997 report notes that the 
veteran had many somatic complaints, memory problems, 
anxiety, and insomnia.  An August 1997 report notes continued 
erectile dysfunction and that it was quite unlikely that 
trazodone or Ativan were related to this dysfunction.  The 
examiner felt that the erectile dysfunction was probably 
psychogenic.

A November 1997 VA mental disorders examination report notes 
that the veteran complained of nervousness with burning and 
tightness in his stomach.  He reported that his hands were 
often sweaty and shaky.  He reported irritability around 
people and trouble sleeping.  He reported that he had not 
lost any time from work during the recent 12 months.  He 
reported that he did have a few friends but did not like to 
socialize.  He displayed no impairment of thought processes 
or communication.  He had no delusions, hallucinations, or 
suicidal or homicidal thoughts.  He was alert and oriented 
during the interview.  The examiner noted that the veteran 
had no history of memory loss or of obsessive or ritualistic 
behavior.  The veteran's mood was reportedly anxious during 
the interview.  He had difficulty sleeping, waking up two or 
three times per night.  The examiner reported that the 
veteran had moderate difficulty in social and interpersonal 
relationships, but that these symptoms had minimal to no 
effect on his ability to work.  The examiner further noted 
that there was no history of lost time from work because of 
anxiety and the veteran was reportedly working seven days per 
week.  The impression was generalized anxiety disorder.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 51 to 60 is indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with peers and 
coworkers.  See 38 C.F.R. § 4.125 (1998)]. 

Additional VA outpatient treatment reports dated in 1997 were 
received at the RO in January 1998.  These reports indicate 
ongoing medication for anxiety.  Erectile dysfunction was 
also noted.  The veteran again reported that he felt that his 
anxiety medication caused erectile dysfunction.  He reported 
that he generally did not work seven days per week although 
he did at the time of the recent VA examination.

Additional VA mental health reports dated in 1997 and 1998 
indicate ongoing medication for anxiety.  A February 1998 
report notes mild memory problems that the examiner felt 
might be due, in part, to Ativan.  A March 1998 report notes 
that the veteran started taking BuSpar and had requested an 
increased dosage of Ativan.  The examiner felt that the 
Ativan might well have been causing the erectile dysfunction.  
The examiner noted that the veteran was mildly depressed and 
anxious and reported having missed work occasionally due to 
anxiety.  

A March 1998 VA referral psychiatric examination report notes 
that the veteran was currently taking trazodone, Lorazepam, 
and Buspirone.  His main complaints were concentration 
deficits and episodes of perspiration sometimes associated 
with loose stools.  Difficulty performing his work was noted.  
He denied feeling sad or panicky.  The examiner reported that 
the veteran's mood was "down" and his affect was mildly 
restricted.  He had difficulty interpreting complex proverbs.  
Thought processes were organized, linear, and without 
suicidal ideation.  The Axis I diagnoses were generalized 
anxiety disorder; rule out depressive disorder, not otherwise 
specified; and, rule out alcohol induced mood disorder.  Axis 
III diagnoses included rule out amnestic syndrome and rule 
out impotence of undetermined origin.  The examiner assigned 
a GAF score of 60-70 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (1998)]. 

An April 1998 VA mental health clinic report indicates that 
the veteran requested that the examiner provide him with a 
summary of recent treatment because that examiner had seen 
him several times over the recent eight months.  The examiner 
noted a restricted and often flat affect.  The examiner 
reported that the veteran had often complained of mood 
disturbance with sadness, depression, anhedonia, anergy, 
occasional suicidal ideation, decreased self esteem, 
decreased motivation, marked social withdrawal making 
establishing and maintaining relationships quite difficult.  
The examiner noted that the veteran did not express and 
intent to carry out any suicidal ideation.  The examiner 
observed that the veteran had significant difficulties with 
concentration, attention, and short and long term memory.  
The examiner also reported impaired abstract reasoning.  The 
veteran had much difficulty following complex commands and 
taking tasks to completion.  He also had other anxiety-
related symptoms such as frequent urination and nocturia.  
Impotence was noted.

In August 1998, the RO assigned a 50 percent rating for 
anxiety state with GI manifestations, effective November 7, 
1996.  

In February 1999, the RO received a VA mental health report 
dated in February 1999 noting that the veteran complained of 
increased symptoms.  The assessments were major depression, 
generalized anxiety disorder with poor medical response and 
impotence.

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

The Board will consider whether a rating higher than assigned 
is warranted for anxiety disorder under the former provision 
for any period prior to November 7, 1996, and whether a 
rating higher than that assigned is warranted under either 
the former or the revised provision from November 7, 1996.

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9400, a 30 percent evaluation for generalized anxiety 
disorder requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  See 
VA O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The Board is 
bound by this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9400, a 50 percent rating for generalized anxiety 
disorder requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400, effective prior to Nov. 7, 
1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder will be rated 
as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The Board finds that prior to November 7, 1996, the veteran's 
service-connected anxiety state with GI manifestations was 
manifested by nocturia, frequent bowel movements, tenseness, 
sweaty palms, anxiety, and difficulty sleeping.  Although the 
veteran reported that he did not lose time at work, the 
evidence shows that the symptoms did cause problems at his 
job and at home.

Comparing these symptoms to the former provisions of the 
rating code, the Board finds that the above symptoms produce 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and that 
the psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The Board 
finds, as the RO did, that prior to November 7, 1996, the 
veteran's anxiety disorder symptoms with GI manifestations 
warrant a 30 percent rating.  The Board has considered 
whether the symptoms might warrant a rating higher than 30 
percent during this period but finds that considerable 
industrial impairment has not been demonstrated.  The 
veteran's symptoms do not approximate the criteria for a 50 
percent rating, the veteran reported that he had not lost any 
time at work because of his anxiety, and the July 1995 GAF 
score of "65" certainly does not support a rating higher than 
30 percent.

Because the RO has assigned a 50 percent rating 
effective November 7, 1996, the Board must determine 
whether a higher rating can be assigned during this 
period under either the former or the revised 
provisions of the rating schedule.  Since November 7, 
1996, the veteran's service-connected anxiety state 
with GI manifestations has been manifested by those 
symptoms noted earlier plus marked social withdrawal; 
flat affect; depressed mood; impairment of 
concentration, abstract reasoning ability and short and 
long term memory; and, reduced attention span.  The 
record also indicates that the veteran has recently 
missed some work due to anxiety.  

Comparing these symptoms to the former provisions of 
the rating schedule, the Board agrees with the RO that 
a 50 percent rating is warranted since November 7, 1996 
for demonstrated considerable impairment in the ability 
to establish or maintain effective relationships with 
people and for considerable industrial impairment.  The 
Board also finds that the requirements for a 70 percent 
rating are not met under the former criteria because 
severe impairment in the ability to obtain and retain 
employment has not been shown.  Although the examiner 
reported marked social impairment, the record also 
indicates that the veteran has at least a few friends, 
and, although the veteran reported suicidal ideation, 
the examiner noted that there was no present intent to 
carry out such ideas.  The Board finds that at no time 
during the appeal period has severe impairment in the 
ability to obtain and retain employment been shown and 
therefore a rating higher than 50 percent is not 
warranted under the former provisions.

Turning now to the revised provision of the rating 
schedule, the Board notes that the revised provisions 
cannot be applied earlier than their effective date of 
November 7, 1996.  See Rhodan, Haywood, supra.  As 
noted above, the RO has assigned a 50 percent rating 
under the revised provisions effective on that date.  
Therefore, the Board must determine whether there is a 
basis on which to assign at least the next higher (70 
percent) rating for the veteran's generalized anxiety 
disorder.  

Comparing the veteran's symptoms during this time 
period to the revised provisions, the Board does not 
find that the next higher rating is warranted.  The 
veteran has reported stress at work, and an examiner 
has reported difficulty with taking tasks to completion 
and difficulty following complex commands.  The Board 
therefore agrees with the RO that difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting) has been shown.  However, the 
assigned GAF scores during this period, "60" and "60-
70" simply do not support a 70 percent disability 
rating and, although suicidal ideation has been 
reported, the veteran reportedly did not intend to act 
on it.  Other symptoms indicative of a rating higher 
than 50 percent have not been shown.  These symptoms 
include obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; and, inability to establish and 
maintain effective relationships.

As the requirements for a 70 percent rating under 
either the former or the revised provision are not met, 
it follows that the criteria for a 100 percent rating 
under either provision are not met.  

The veteran has requested that erectile dysfunction be 
considered.  Noting that a prior claim for service 
connection for erectile dysfunction secondary to 
service-connected disability was denied by the RO in 
June 1992, and the veteran did not perfect an appeal to 
that decision, the Board cannot consider those symptoms 
in the rating for anxiety state.  However, assuming 
arguendo that these symptoms are ratable, the Board 
notes that they would not result in a compensable 
evaluation under either voiding dysfunction or loss of 
a creative organ.  See 38 C.F.R. § 4.115a and 
Diagnostic Codes 7523, 7524.  

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board also 
finds no showing that the veteran's anxiety disorder with GI 
manifestations reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board notes that 
the ratings assigned contemplate significant impact on the 
veteran's employment; however, the veteran's service 
connected anxiety disorder with GI manifestations is not 
clinically shown to have impacted his employment beyond that 
which is contemplated in the ratings assigned.  Furthermore, 
the veteran's anxiety disorder with GI manifestations has not 
been shown to warrant frequent periods of hospitalization.  
Therefore, the requisite circumstances that would render 
impractical the application of the regular schedular 
standards have not been shown.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  The claim for an evaluation higher than 30 percent for 
anxiety disorder with GI manifestations for the period 
preceding November 7, 1996, is denied.

2.  The claim for an evaluation higher than 50 percent for 
anxiety disorder with GI manifestations, effective from 
November 7, 1996, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

